Case 18-51587        Doc 116    Filed 08/16/21     Entered 08/16/21 13:47:02         Page 1 of 9




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT

 In re:                                               Case No. 18-51587
                                                      Chapter 7
 ERICA L. GARBATINI,

                Debtor,


                          OBJECTION TO CLAIMED EXEMPTION

          Creditors Alex E. Jones, Infowars, LLC, Free Speech Systems, LLC, Infowars Health,

 LLC, and Prison Planet TV, LLC (“Creditors”), object to the list of claimed exemptions filed by

 Debtor Erica L. Garbatini (ECF No. 13, at 7, Schedule C, Part 1). In support hereof, Creditors

 state as follows:

          1.    This Court has jurisdiction over this dispute pursuant to 28 U.S.C. § 1334(a) and

 (b). This dispute is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (B). Venue is

 proper pursuant to 28 U.S.C. § 1408.

          2.    On or about May 23, 2018, Ms. Lafferty, among other plaintiffs, commenced an

 action in the Connecticut Superior Court, Docket No. FBT-CV18-6075078-S (the “State Court

 Case”), against Creditors, among other defendants, asserting claims including invasion of privacy

 by false light, defamation and defamation per se, intentional infliction of emotional distress,

 negligent infliction of emotional distress, civil conspiracy and claims under the Connecticut Unfair

 Trade Practices Act (collectivley, the “Litigation Claims”). Ms. Lafferty was represented in the

 State Court Case by the law firm of Koskoff, Koskoff & Bieder, P.C. (“KK&B”). Request for

 judical notice of the Complaint and State Court Case docket is requested.

          3.    In particular, the Complaint asserts that Ms. Lafferty, and the other plainitffs, are,

 collectively, the immediate family of four children and two educators killed in a mass shooting at




                                                  1
Case 18-51587      Doc 116      Filed 08/16/21     Entered 08/16/21 13:47:02         Page 2 of 9




 Sandy Hook Elementary School, in Newtown, Connecticut on December 14, 2012. In particular,

 the Complaint asserts that Ms. Lafferty is the daughter of Dawn Hochsprung, the principal of the

 school who died that day. The Complaint seeks a recovery of substantial monetary damages

 against the Movants for the exercise of their First Ammendment rights of freedom of speech and

 freedom of the press in relation to that matter. Needless to say, the Litgation Claims involve high

 profile and highly charged matters.

        4.      On December 5, 2018 (the “Petition Date”), the Debtor filed her voluntary petition

 for relief under chapter 7, thereby commencing her chapter 7 case (the “Chapter 7 Case”), and also

 filed her bankutpcy schedules [ECF No. 1]. The Debtor was represented by Suzann Beckett, Esq.

 of UpRight Law LLC. This was the Debtor’s second bankruptcy filing, as she had previously filed

 for chapter 7 on March 1, 2010 as Case No. 10-50469, and received her standard discharge on June

 11, 2010.

        5.      In conjunction with filing her voluntary petition, Debtor filed a Schedule C,

 identifying 13 property items she claimed as exempt, with a total exemption of $13,506.06

 claimed. [ECF No. 1 at 16-17]. Of those claimed exemptions, exemptions totalling $5,703.06

 were claimed pursuant to 11 U.S.C. § 522(d)(5).

        6.      The Trustee conducted a 341 Meeting on January 2, 2019, of which Creditors, who

 were (and may, in fact, be) creditors of Debtor, received no notice.

        7.      During the examination of Debtor, the Trustee elicited a response from her that she

 did not anticipate making any recovery in her suit against Interested Parties, stating “I’m honestly

 not expecting it to go anywhere. My primary goal in filing the suit was to have all of the

 defamation removed from my [sic] resources. I don’t anticipate any monetary gain from that.”

 See ECF No. 47-1, Transcript at 5:15-18. Counsel for Debtor hedged, however, and indicated that




                                                  2
Case 18-51587      Doc 116      Filed 08/16/21      Entered 08/16/21 13:47:02           Page 3 of 9




 she would not rule the possibility of a recovery and the Trustee thereupon indicated he would talk

 with the attorney representing Debtor in the State Court (Joshua Koskoff of Koskoff, Koskoff, &

 Bieder) to possibly retain him as special counsel. Id. at 6:11-12 & 19-21.

        8.      On January 21, 2019, Debtor filed an amended Schedule C identifying the

 Litigation Claims as also exempt pursuant to her “wildcard” exemption in 11 U.S.C. § 522(d)(5),

 with a value of “Unknown” and in the exempt amount of $7,396.94.

        9.      Eleven and a half months later, after Debtor continued to prosecute the state court

 claims in her own name through that firm, without giving any notice to Creditors or the state court,

 the Trustee filed an application to employ Koskoff, Koskoff, & Bieder. [ECF. No. 17].

        10.     On November 22, 2019, which was fully eleven (11) months after the Detor filed

 her Amendment, the Chapter 7 Trustee filed an application (the “Retention Application”) to

 employ KK&B as special counsel to the estate pursuant to section 327(e) of the Bankrupcy Code.

 KK&B’s retention application represented as follows:

                Prior to the commencement of the debtor’s above-captioned
                bankruptcy case, Koskoff, Koskoff & Bieder, P.C. entered into a
                retainer agreement with the debtor. Said agreement provided that
                said firm is entitled to a one-third contingency fee in addition to the
                reimbursement of out-of pocket expenses and disbursements.
                Pursuant to C.G.S. §52-251c, including subsection (c) of said
                section, a client is permitted to waive certain fee limitations set forth
                in said statutory provision under certain conditions including but not
                limited to the substantially complex or unique nature of the medical
                and/or legal issues in the case, and the likelihood of extensive
                investigation and discovery proceedings. The debtor herein waived
                the statutory contingency fee limits in this case, except for the
                limitation that the fee will not exceed one-third of the recovery, the
                waiver of which limitation is not permitted under the statutory
                scheme. Said retainer agreement provided further that Attorney Ron
                Etemi of Trantolo & Trantolo is a participating counsel and will
                share in a fee paid to Koskoff, Koskoff & Bieder P.C.
        11.     On December 18, 2019, the Court entered an order authorizing the appointment of



                                                   3
Case 18-51587      Doc 116     Filed 08/16/21      Entered 08/16/21 13:47:02         Page 4 of 9




 KK&B as special counsel [ECF No. 25].

        12.     At no time, however, did the Trustee, the Debtor, or the Special Counsel disclose

 what the possibility of recovery might be, which presumably warranted the application to employ.

        13.     On October 23, 2020, one defendant in the Litigation Claims, Cory Sklanka, was

 dismissed by KK&B, which dismissal KK&B subsequently represented to be for strategic

 purposes, not for monetary recovery. See Lafferty, et al. v. Jones, et al., Case No. 3:20-cv-01723-

 JCH (D. Conn. Dec. 02, 2020)(ECF No. 27-1, therein, at p. 14, Memorandum of Law in Support

 of Plaintiffs’ Motion to Remand).

        14.     On October 23, 2020, KK&B filed a Memorandum Concerning the Status of

 Discovery in the State Court Action announcing a settlement, in principle, with a defendant in that

 matter, Midas Resources, Inc. [State Court Action Docket No. 302.00]. And, at a status

 conference in the State Court Action on October 27, 2020, KK&B disclosed a settlement in

 principle with another defendant in that matter, Wolfgang Halbig.

        15.     On February 11, 2021, the Chapter 7 Trustee filed a Proposed Notice of Sale of

 Property (the “Sale Notice”) [ECF No. 27], which referred to the Litigation Claims, and on

 February 16, 2021, filed a Notice thereof [ECF No. 28]. The Sale Notice provided as follows:

                 Notice is hereby given by Richard M. Coan, Trustee in the above
                 case, that he intends to sell property of the above-captioned
                 bankruptcy estate at private sale pursuant to an Agreement between
                 Richard M. Coan, Trustee, as Seller, and the debtor, Erica L.
                 Garbatini, Buyer. The agreed consideration that Erica L. Garbatini
                 will pay for the property stated below is $37,000.00 plus a possible
                 additional sum, as described below. If there are no objections or
                 higher offers, the contemplated sale is scheduled to take place as
                 soon as possible after the hearing date set forth below. If there are
                 any objections or higher offers, the sale will take place as soon as
                 practicable after the entry of an appropriate order by the United
                 States Bankruptcy Court.
                 The property to be sold is the following: All of the debtor’s causes


                                                  4
Case 18-51587      Doc 116      Filed 08/16/21      Entered 08/16/21 13:47:02           Page 5 of 9




                 of action including but not limited to claims for invasion of privacy
                 by false light, defamation and defamation per se, intentional
                 infliction of emotional distress, negligent infliction of emotional
                 distress, civil conspiracy and claims under the Connecticut Unfair
                 Trade Practices Act against Alex Jones, et als., as set forth in a civil
                 action styled Erica Lafferty et al. v. Alex Emric Jones et al.,
                 pending in the Connecticut Superior Court for the Judicial District
                 of Waterbury and bearing Docket No. UWY-CV18-6046436-S.
                 The debtor has agreed to purchase these causes of action from her
                 bankruptcy estate for $37,000.00. This sum appears to be sufficient
                 to pay all administrative expenses of the bankruptcy case and all
                 allowed claims with interest. In addition, if other creditors file
                 allowed claims prior to the time that the trustee commences his
                 final distribution in this case, the debtor has agreed to pay to the
                 Trustee, from future recoveries derived from the above-described
                 civil action, sufficient sums to pay said additional allowed claims
                 in full together with interest allowed to such additional creditors.
        16.     On April 6, 2021, KK&B filed a Withdrawal of Action Against Particular

 Defendants as to Wolfgang Halbig and Midas Resources, Inc., in the State Court Action. [State

 Court Action Docket Nos. 317.00 & 318.00]. This dismissal was apparently pursuant to a

 settlement. [ECF No. 65 at 3].

        17.     At no time did the Trustee move this Court to approve either settlement pursuant to

 Fed. R. Bankr. P. 9019(a). Rule 9019 “has a "clear purpose . . . to prevent the making of concealed

 agreements which are unknown to the creditors and unevaluated by the court.” Motorola, Inc. v.

 Official Comm. of Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 461-62 (2d

 Cir. 2007) (quoting In re Masters, Inc., 141 B.R. 13, 16 (Bankr.E.D.N.Y. 1992)).

        18.     The Trustee made no disclosure made as to the Bankruptcy Estate’s share of that

 monetary recovery (i.e. the share of the payments made by the two settling defendants).

        19.     On April 19, 2021, the Chapter 7 Trustee filed a Report of Sale [ECF No. 35], which

 indicated that the sale of the litigation claims was concluded that day through his receipt of

 $37,000.



                                                   5
Case 18-51587       Doc 116    Filed 08/16/21      Entered 08/16/21 13:47:02         Page 6 of 9




        20.     On July 12, 2021, Debtor filed amended Schedules E/F, identifying the instant

 Creditors as creditors of the bankruptcy estate [ECF No. 97].

        21.     On July 14, 2021, the Court issued an Order Setting Bankruptcy Case Deadlines

 for Added Creditors setting August 16, 2021 for Creditors to file an objection to the Debtor’s lit

 of claimed exemptions. [ECF No. 102].

                                          Legal Analysis

        22.     Section 522(d)(5) allows a debtor to exempt “the debtor's aggregate interest in any

 property, not to exceed in value $1,325 plus up to $12,575 of any unused amount” of the debtor's

 homestead exemption. In the case at bar, Debtor claims no homestead exemption and thus is able

 to exempt the full amount--$13,900--under § 522(d)(5). Debtor’s claimed exemptions under §

 522(d)(5) total $13,100, of which the Litigation Claims of $7,396.94, represents the largest share.

        23.     A debtor may not list the value of her exemption as “unknown”. In the matter of

 In re Solly, 392 B.R. 692, 694-95 (Bankr. S.D. Tex. 2008), this prohibition was explained on the

 following basis:

         In In re Forti, the court was concerned that listing the value of an asset as
        "unknown" meant that the debtors may have claimed the value of their entire
        interest as exempt. In re Forti, 224 B.R. 323, 329 (Bankr. D. Md. 1998). The Court
        believes this is a valid concern in light of the Supreme Court's decision in Taylor v.
        Freeland & Kronz, 503 U.S. 638, 112 S. Ct. 1644, 118 L. Ed. 2d 280 (1992). In
        Taylor, the Supreme Court held that if a debtor schedules an exempt asset as having
        an "unknown" value, and no objection is filed, then the debtor may exempt the
        entire value of that asset, regardless of the ultimate amount actually generated from
        the liquidation of the asset. See Taylor, 503 U.S. at 641. This Court believes it
        would encourage abuse to permit a debtor, after a trustee's objection, to exempt a
        potentially valuable interest in its entirety simply because the debtor claimed the
        value as "unknown." See Forti, 224 B.R. at 329. Exempting the value of the entire
        interest would frustrate the trustee's main objective--to liquidate non-exempt
        property to pay allowed claims.

        24.     The solution of the Solly Court, finding that listing a litigation claim as “unknown”

 is an “abuse of the system”, following Forti, was the grant of “leave to amend the value of their



                                                  6
Case 18-51587         Doc 116     Filed 08/16/21     Entered 08/16/21 13:47:02           Page 7 of 9




 claim to specific dollar amounts within the statutory exemption limitation”, with a prohibition on

 the use of the “word ‘unknown’, or words to that effect.” 392 B.R. at 695. Specifically, per Forti,

 “the asset should be valued at either (1) the entire value of the debtors' interest on the petition date;

 (2) zero value; or (3) the entire value of the interest on the petition date not exceeding the maximum

 exemption.” Id.

         25.      Although Debtor must, herself, value the asset, it is likely this Court will need to

 hold a valuation hearing. Solis, supra at 695-96. Specifically:

               in a valuation hearing based on an evidentiary record, a court must establish the
               fair market value of the suit at a fixed point of time: the date the petition has
               filed. 11 U.S.C. § 522(a)(2); Polis [v. Getaways, Inc. (In re Polis), 217 F.3d
               899, 902 (7th Cir. 2000)]. Thus, "[t]he fact that the value of the property that
               the debtor seeks to exempt has changed since the filing date of the petition will
               not affect the amount of property that the debtor may exempt." Tidwell v.
               Leskosky (In re Leskosky), 287 B.R. 295, 296 (Bankr. M.D. Ga. 2002) (quoting
               4 Collier on Bankruptcy P. 522.03[2] (15th ed. rev. 2002)). The value is
               determined by estimating the value of the claim on the petition date multiplied
               by the percentage likelihood that the debtor will prevail in the lawsuit. In re
               Villars, No. 04-44521-H1-13, Ord. Regarding Debtor's Exemptions at 3 (Bankr.
               S.D. Tex. Oct. 26, 2005). The court's value determination results in a "final
               allocation of the asset," and the debtor's percentage interest in the lawsuit is
               determined by taking the specific amount the debtor claims as exempt divided
               by the value of the lawsuit as of the petition date. See id.

               Thus, hypothetically, if a court values the potential lawsuit at $ 100,000 and a
               debtor exempts up to $ 11,200 under § 522(d)(5), then the debtor holds an
               11.2% exemptible interest in the lawsuit. This interest would entitle the debtor
               to exempt 11.2% of any damages recovered. Therefore, in the above
               hypothetical, if the damages eventually awarded are $ 1,000,000, then the
               debtor would receive $ 112,000 (i.e., 11.2% of $ 1,000,000). The remaining
               amount ($ 888,000) would belong to the debtor's estate. The fact that a lawsuit
               might actually bring in more money than the value of the lawsuit determined
               by the court is an unavoidable possibility; however, the claim may also bring in
               less or nothing at all. In re Villars, No. 04-44521-H1-13, Ord. Regarding
               Debtor's Exemptions at 2 (Bankr. S.D. Tex. Oct. 26, 2005).

 Solly, 392 B.R. at 696.

         26.      The Solly decision has been favorably relied upon by at lease one other court in this




                                                    7
Case 18-51587      Doc 116     Filed 08/16/21     Entered 08/16/21 13:47:02       Page 8 of 9




 District. See In re Beaudoin, 427 B.R. 31, 39 (Bankr. D. Conn. 2010).

        27.     In short, Debtor cannot list her Litigation Claims as having an “unknown” value in

 claiming her wildcard exemption. It is an abuse of the system and the Court must compel her to

 place a value thereon and, thereupon, hold an hearing to determine that value.

        WHEREFORE, Creditors respectfully object to the list of claimed exemptions to the extent

 it includes the Litigation Claims as “unknown” value.



        Dated: August 16, 2021.                      Respectfully submitted,

                                                     /s/ Jay M. Wolman_______________
                                                     Jay M. Wolman – ct29129 of
                                                     Randazza Legal Group, PLLC
                                                     100 Pearl Street, 14th Floor
                                                     Hartford, CT 06103
                                                     P: 702-420-2001
                                                     F: 305-437-7662
                                                     ecf@randazza.com
                                                     Counsel for Creditors Alex E. Jones,
                                                     Infowars, LLC, Free Speech Systems, LLC,
                                                     Infowars Health, LLC, & Prison Planet TV,
                                                     LLC




                                                 8
Case 18-51587      Doc 116     Filed 08/16/21    Entered 08/16/21 13:47:02        Page 9 of 9




                               CERTIFICATION OF SERVICE


        I HEREBY CERTIFY that on August 16, 2021, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I further certify that a true and correct copy

 of the foregoing document is being served via transmission of Notices of Electronic Filing

 generated by CM/ECF.

        I FURTHER CERTIFY that on August 16, 2021, a true and correct copy of the foregoing

 document was deposited in the United States Mail, first class postage prepaid, properly addressed

 to each of the following:

        American Express National Bank
        c/o Becket and Lee LLP
        PO Box 3001
        Malvern, PA 19355-0701

        Holley L. Claiborn on behalf of U.S. Trustee
        Office of The United States Trustee
        The Giaimo Federal Building
        150 Court Street, Room 302
        New Haven, CT 06510

        Synchrony Bank
        c/o PRA Receivables Management, LLC
        P.O. Box 41021
        Norfolk, VA 23541


                                                       /s/ Jay M. Woman ct29129
                                                       Jay M. Wolman




                                                9
